Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending. Claims 1, 21, and 26 are independent.
This is an action after a first action interview.
Independent Claims are amended to include the feature discussed during the interview.  Some of the dependent Claims have also been amended.
This Application was published as U.S. 2020/0260185.
Apparent priority: February 2019 or January 2020 (two provisionals).

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.

This Application is a continuation of application no. 16/785,176, currently pending and published as 20200258518.  
Applications no. 16/785,950 published as U.S. 20200260186, no. 16/785,930 published as U.S. no. 20200260185, no. 16/785,856, published as U.S. 2020/0260184, and no. 16,785,918 published as U.S. 2020/00258528 are continuations of application no. 16/785,176, and siblings of the instant Application.  This Application may be related 
Response to Arguments
Applicant’s arguments are directed to material added by amendments which are subjected to new and modified grounds of rejection.
Further consideration of Thomas and Mai indicated that they both teach the feature added by amendment as provided below.

Applicant pointed to the flowcharts in Figure 9 and 10 as locations of support for the Claims of this instant Application.
Applicant explained, during the first action interview, that the command may be "Paranoid tell Alexa to tell me the weather."  The blocking device buffers the entire command (including the portion directed to Alexa) while also unblocking commands to Alexa due to the trigger word: Paranoid.  "Paranoid" is the command to the blocking device to stop the Jamming signal.  However, the transition may take a bit and the command to Alexa may get lost in the transition.  Therefore, the blocking device while undergoing transition to a pass-through mode also buffers the command to Alexa so it may be repeated to Alexa when the jamming signal has completely stopped.
For support see:
[0119] The blocker may pass along all or a portion of the trigger itself to the listening device, and/or the blocker may use the trigger but not provide the listening device with access to the trigger itself; for example, if the sound of the word "command" is a trigger, the sound of that word need not be passed on to the listener device but only all of the audio that follows. The blocker may have memory storage and the ability to store both trigger information (e.g., one or more sounds associated with a trigger, user-specified time periods which the trigger is to be active) as or example, the blocker may detect the user speaking "command" and enter pass-through mode, and simultaneous to the user saying "turn on the lights" the blocker still needs to pass on the user saying "command" followed by the "turn on the lights", which would be delayed approximately 250 milliseconds because the blocker didn't determine "command" was spoken until the word was finished being spoken. This delayed communication to the listener device by the blocker may be particularly useful if the trigger is the same phrase that the listening device uses as a wake word, which provides the user with convenience of not having to speak extra words as a trigger before beginning to speak the words the listener device requires as a prefix to commands. The blocker may play additional pre-determined sound before passing on pass-through sound, at any point in the middle of pass-through sound, when silence is detected in pass-through sound, or at the end of pass-through mode. For example, the blocker may insert a sound that the listening device would detect as its wake word. Delayed communication to the listener device by the blocker may also be useful in this case of inserting wake words, as it may provide the user with convenience of not having to wait after the trigger and before speaking to the listening device while the blocker plays the pre-determined wake word. In the particular case of non-integrated active blocking, the blocker may perform the delayed replay of the trigger and pass-through audio through its speaker with a volume level such that the real-time sound simultaneously occurring does not interfere with the listener device's ability to analyze the delayed replay; the blocker may use noise cancelling to prevent real-time audio from interfering with the listener device's ability to analyze the delayed replay; the blocker may continue producing noise not only during blocking mode (including the trigger) but also during pass-through mode until it is determined that the user is done speaking a command and only begin the replay after the full command has been received and/or an ending indicator has been detected. In some instances, the replay of the trigger may be generated by a predetermined pattern of light pulses. The predetermined light pulses may relay the trigger to the microphone.

1. A system comprising:
a smart device comprising at least one first microphone; and 
a blocking device comprising at least one second microphone and an output device,

determine, using the at least one second microphone, one or more first sounds corresponding to an environment associated with the smart device; 
output, using the output device, first audio to the at least one first microphone,
wherein the first audio is generated based on a volume of the one or more first sounds and is configured to impede receipt, by the at least one first microphone, of environmental audio while the blocking device is in an untriggered state; 
detect a first trigger associated with de-activating the blocking device in one or more second sounds corresponding to the environment associated with the smart device;
store, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger; and 
based on detecting the first trigger, temporarily enter a triggered state and output, to the at least one first microphone and using the one or more second sounds stored in the memory and the output device, the second trigger.

The embodiment claimed in this Application is supported by the two microphones of Figure 3:

    PNG
    media_image1.png
    557
    332
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: 
[0198] FIG. 2 depicts an illustrative system where a blocker 201 is able to be integrated with the listening device 202. The blocker 201 may generally correspond to integrated forms of the blocker, as discussed above, and may implement the features described in other sections herein. The listening device 202 may include a processor 203, a power supply connection 207, and one or more microphones 206 (e.g., a set of microphones), among other components. The listening device 202 may also have module socket that can accept a bypass module 210 [[and/or]] or a privacy module 211. The listening device 202 may connect to a listening device server 209 via a WAN. The listening device 202 may provide the blocker 201 with power through power supply connectors 208 of the listening device 202 that connect to power receiving connectors 212 of the bypass module 210, which contains the blocker 201. The power supply connectors 208 may connect to nothing in the case that the privacy module [[411]] 211 is installed. The one or more microphones 206 may have one or more connections 205, shown as two wires in FIG. 2, which may go to connectors of the module socket, which would connect to the respective connectors on the bypass module 210 [[and/or]] or privacy module 211. The module socket may also have one or more additional connections between two more connectors of the module socket to the processor 203. The bypass module 210 and privacy module 211 may have protrusions 213 which may aid a clip 204 in fastening the module into the module socket of the listening device 202. If the bypass module 210 is installed in the module socket, then the one or more microphones 206 and listening device's processor 203 may be connected to each other without any intermediary. If the privacy module 211 is installed in the module socket, then both of the wires from the one or more microphones 206 have the blocker 201 as an intermediary to their connection to the listening device's processor 203.  
(Paragraph number from the Published Application.)
Appropriate correction is required.

Note Figures 2 and 4 indicating that only one or the other of the modules can be inserted at one time.  Therefore , “and/or” is not enabled by the Disclosure.

    PNG
    media_image2.png
    558
    409
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    773
    559
    media_image3.png
    Greyscale
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, 13-14, 16-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 20170180984) in view of Mai (U.S. 20190147173).
Regarding Claim 1, Thomas teaches:
1. A system comprising: [Thomas is directed to an "endpoint security appliance and platform" (and also called herein "ESAP").  [0032].]
a smart device comprising at least one first microphone; and [Thomas, Figure 1, ESAP 100 enclosing the “smart phone device 10.”  [0034]-[0036].  The smart phone 10 would include a “first microphone” being a phone referred to as “protected device microphones” in Thomas.  [0090] and claim 11: “microphone on a protected device.”]
a blocking device comprising at least one second microphone and an output device,  [Thomas, Figure 1, the ESAP 100 teaches the “blocking device” of the Claim and includes “microphone” “speaker”/ “output device” shown in Figure 4.  See also the speakers 432 in Figure 3.  “Some embodiments include a privacy/security apparatus for a portable communication device that includes a housing assembly configured to attenuate acoustic and light energy, and an audio channel comprising a microphone and speaker that can play input derived primarily from either the microphone or from a different audio source….”  Abstract.  “[0041] …, in some embodiments, the hood 440 and/or a bottom, foot and/or other portions of the ESAP enclosure (e.g., components 401, 410, 430) can comprise one or more sound generators (e.g., speakers). …”]
wherein the blocking device is configured to: 
determine, using the at least one second microphone, one or more first sounds corresponding to an environment associated with the smart device; [Thomas, Figure 4, the microphones on the ESAP are there to collect the audio from the environment of the enclosed device:  “[0092] In reference to FIG. 4 showing circuit 500, one or more microphones can be added to the ESAP such that audio from the area around the protected, enclosed or associated device can be detected by the microphone. In some embodiments, there can be a one-to-one mapping between microphones added to the ESAP and those associated with a protected device, while in other embodiments there can be a one to many/multiple or many/multiple to one relationship. In some embodiments, the output of one or more of the microphones contained or associated with the ESAP (including remote microphones that can be connected via a wired or wireless connection (e.g. Bluetooth.RTM., Bluetooth.RTM. LE, WiFi.RTM., infrared, NFC etc.)) can be passed to one or more microphones within the protected or associated device, while in other embodiments, the output can be disconnected and/or passed to other devices and/or systems.”]
output, using the output device, first audio to the at least one first microphone, [Thomas, Figures 3-4 and Abstract.  The speakers/ output devices of ESAP of Thomas are there to output jamming sound to the microphone of the smart device / “first microphone.”  “… The privacy/security apparatus includes a Digital Signal Processor (DSP) that can receive the input from the microphone and provide the input to the speaker or process the microphone input prior to providing speaker, and seed to generate a masking signal provided to one or more speakers with an output that is played to one or more microphones of a portable communication device….”  Abstract.]
wherein the first audio is generated based on a volume of the one or more first sounds and is configured to impede receipt, by the at least one first microphone, of environmental audio while the blocking device is in an untriggered state; [Thomas, the volume/loudness/amplitude/power level of the he power level of signals played or passed through the digital signal processors or other systems on or associated with the ESAP can be modified based on the ambient sound level detected by one or more microphones on or associated with the ESAP. For example, in some embodiments, if a person speaking near the ESAP is detected to be raising the level of his/her voice, up to and including shouting, or if the general ambient noise level is increasing or decreasing, then the masking or other signal played or passed by the systems on the ESAP can be increased or decreased, and a louder or softer signal can be played or passed.”  “[0100] In some embodiments, the seed and/or the jamming, masking or other signal created or used by the ESAP or associated device can be generated within the digital signal processor, FPGA, microprocessor, and/or by the firmware/software of these devices (e.g. through the use of pseudo random number generators and/or algorithms such as AES encryption with various key lengths etc.). In other embodiments, the seed/signal can be generated by external or dedicated other electronic components. ….”] 
detect a first trigger associated with de-activating the blocking device in one or more second sounds corresponding to the environment associated with the smart device, [Thomas teaches words or phrases detected by the microphone of the ESAP/Blocking Device as triggers for activating/de-activating certain capabilities of the ESAP device:  “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors. In some embodiments, these capabilities, actions and/or behaviors can include passing through and/or blocking, filtering or otherwise modifying detected audio signals or enabling accessibility or operation of cameras, antennas and/or other sensors or communication capabilities. In some embodiments, some or all of the words and/or phrases, sounds and/or signals can be restricted such that only one or more authorized individuals and/or systems or devices can be allowed to trigger capabilities, actions and/or behaviors (e.g. husband and wife, but not children etc.), while other embodiments include no restrictions….”  “[0096] In some embodiments, any words and/or phrases, sounds and/or signals triggering or enabling certain capabilities, actions and/or behaviors of the ESAP can be either pre-set and/or configurable/selectable by the user or by third parties….”]
store, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, [As for storing the incoming sound in a memory, Thomas teaches storing the incoming sounds and even editing/cropping portions of the recording to keep only the useful portions.  See Figure 6, starts recording at “wake-up” and stops recording at “sleep.”  “[0086] In other embodiments, as depicted in FIGS. 6-7, time domain, frequency domain and/or other filtering techniques can be used to reduce the amount of information being gathered and/or analyzed, cutting out signals with little or no information or with non-useful information for the desired purpose.  desired a recorded frequency with cropped regions in accordance with some embodiments of the invention, ….”]
wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger; and [As for different first and second triggers:  ESAP is a case for the “protected device” / “smart device” which is independent of the ESAP protecting case.  It follows that the smart device would have its own on button / “second trigger.”  However this is not expressly taught.]
based on detecting the first trigger, temporarily enter a triggered state and output, to the at least one first microphone and using the one or more second sounds stored in the memory and the output device, the second trigger. [Thomas teaches that deactivating the ESAP allows the audio in the environment, including a keyword for activating the protected smart device, to be passed through to the microphones of the protected device.   “[0096] … In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. In this instance, ambient audio detected by one or more microphones associated with the ESAP can be passed on to one or more microphones on the device associated with or protected by the ESAP so that user words, phrases and/or instructions it can be heard and acted upon by the digital assistant.”]
Thomas does not directly teach a “second trigger” for the underlying smart device that is being protected by the blocking ESAP device.  However, in [0114], Thomas a code word, noise, signal, phrase or other such means of communication can be used to activate or deactivate protection. For example, in some embodiments, a phrase matching that of the underlying device can be programmed or selected, such that saying or using the phrase or signal not only activates or deactivates the protection, but also can activate or deactivate the underlying device, where different words or phrases or signals can be used for activation or deactivation.”  This passage teaches that the same trigger can be selected or programmed for both devices which means different triggers can be programmed also.  In fact, having the same trigger for both devices is an exception to the rule.
Thus, while Thomas does not teach “wherein the first trigger is different from a second trigger associated with activating the smart device;” this limitation is strongly suggested and even indirectly taught by the teachings of Thomas.

Mai is directed to a “gate-keeping module” / “blocking device” which passes the sensor (including audio input) data through to the protected smart device when “disabled” / “triggered” and blocks the inputs from reaching the underlying device (Alexa, Siri, Google Home ([0003])) when “enabled” / “ untriggered.”  The wakeup word / “second trigger” for the underlying smart device with the intelligent assistant is Hey Siri, Alexa, or Ok Google and is different from the “first trigger” that activates the “gate-keeping module” / “blocker device.”
Mai expressly teaches:
store, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, [Mai in both prior art Figure 5 and in Figure 6 teaches an always listening and recording feature which teaches storing in the memory the sounds received after the first trigger: “[0030] …Under normal operating conditions (unmuted), microphone 101 passively listens for a wake up word(s) to detect, and once detected, will record a speech string, query or command immediately following the precursor wake up words to be sent to the processor and/or wireless I/O component 103.. ….”   “[0032] Microphone (or camera or other receiver) 200 may be configured to always be listening (or recording, or monitoring sensory feeds other than audio input) for potential instructions from a user, including, but not limited to, activating an always listening mode, deactivating an always listening mode, activating or deactivating features of an underlying digital personal assistant system, or providing digital personal assistant services such as responding to verbal queries. Recorded audio, video, or other data may be transmitted from receiver 200 to a preprocessor and/or a gate keeping module 201.”]

wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger; [Mai expressly teaches that each of the gatekeeping module/ blocking device and the underlying smart phone may have its own unique  trigger /wakeup phrase:  “[0104] In some embodiments, a first preprocessor and/or gate keeping module 401 and a second preprocessor and/or gate keeping module 402 may ts own unique wake up phrase. For example, the preprocessor and/or gate keeping module 401 may have the wake up phrase be the word "Alex," whereas the primary processor wake up word may be "Alexa.TM." (per usual for an Amazon Echo.RTM.).”  “[0106] In one example, if a user says "Alex," followed by a single string such as "allow always listening," the system may respond by allowing continuous listening and transmitting of speech data. Similarly, "Alex" followed by "stop listening" may discontinue listening and transmitting of speech data.”  “[0107] After fulfilling the "stop listening" command, the system may return to a passive mode….”  See Figures 6-8.  Figure 10, 1005.  See [0029] for types of wake words / “second triggers”: Hey Siri, OK Google, Alexa.  See [0032] for the types of triggers/activations that are possible including activating/deactivating of an always listening mode or activating/deactivating of the “an underlying digital personal assistant system.”]
Thomas and Mai pertain to security mechanisms and devices used to protect an underlying smart phone (digital assistant) and it would have been obvious to combine the express teaching of Mai that each device has its own trigger (which is strongly suggested by Thomas and happens to be the normal state of affairs) with the system of Thomas which is not express regarding this feature and teaches it indirectly for completeness.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Thomas teaches:
2. The system of claim 1, wherein a first volume of the first audio is configured to be greater than the volume of the one or more first sounds.[Thomas, Figure 4. The “first audio” of the Claim is the jamming noise generated by the ESAP device 100 of Figure 1 and the “one or more sounds” are the sounds in the environment of the smart device 10 that must be obfuscated.  The ESAP generates the jamming noise at a lever that is louder than the sounds that must be drowned out.  See [0098] cited in rejection of Claim 1 describing the volume/loudness.  See also:  “[0094] In some embodiments, other signals can be mixed in with the audio signal, including adding such signals such as wind noise, traffic sounds, music or other voices to name a few. In some embodiments, rather than passing the detected audio signal (modified or unmodified) to any associated microphone, an entirely different signal can be played/passed on to any associated microphone. In some embodiments, this signal can be a masking or jamming signal that impedes, blocks, obstructs, obfuscates, overwhelms, saturates, diminishes or otherwise impacts the ability of the associated microphone to detect other audio signals…..”]  

Regarding Claim 3, Thomas teaches and therefore suggests:
3. The system of claim 1, further comprising: 
selecting the first audio based on the volume of the one or more first sounds satisfying a threshold. [Thomas, the “first audio” are the sounds in the environment of the smart device 10 that must be obfuscated.  Thomas teaches that it suggests that an adaptive threshold is used for filtered sounds and the threshold depends on how noisy the environment is.]

Regarding Claim 4, Thomas teaches:
4. The system of claim 1, wherein the first trigger comprises an audio trigger received by the at least one second microphone. [Thomas, the “first trigger” is the key word or phrase that turns on the Blocking/ESAP device and it can be a word or phrase detected by the microphone of the ESAP / “second microphone.”  See [0095] cited for Claim 1.]

Regarding Claim 6, Thomas teaches and therefore suggests:
6. The system of claim 4, wherein one or more first words associated with the first trigger are different than one or more second words associated with the second trigger.  [Thomas does not directly teach a “second trigger” for the underlying smart device that is being protected by the blocking ESAP device.  However, in [0114], Thomas teaches that the same word or phrase can be used to activate/deactivate the ESAP protection and the underlying protected device:  “[0114] In some embodiments of the invention, a code word, noise, signal, phrase or other such means of communication can be used to activate or deactivate protection. For example, in some embodiments, a phrase matching that of the underlying device can be programmed or selected, such that saying or using the phrase or signal not only activates or deactivates the protection, but also can activate or deactivate the underlying device, where different words or phrases or signals can be used for activation or deactivation.”  Thomas also expressly teaches that at least the “first trigger” is programmable by the user:  “[0096] In some embodiments, any words and/or phrases, sounds and/or signals triggering or enabling certain capabilities, actions and/or behaviors of the ESAP can be either pre-set and/or configurable/selectable by the user or by third parties. …”  The [0114] passage teaches that the same trigger can be selected or programmed for both devices which means different triggers can be programmed also.  In fact, having the same trigger for both devices is an exception to the rule.  The [0096] passage teaches that the first trigger / ESAP trigger can be set by the user.  The two teachings together suggest that the first trigger can be set to something different than the second trigger that is used for the smart device.]

Regarding Claim 7, Thomas teaches and therefore suggests:
7. The system of claim 4, wherein the blocking device is configured to detect the first trigger associated with de-activating the blocking device by: 
determining, based on processing, using a speech recognition algorithm, the audio trigger, that one or more words in the audio trigger are associated with the triggered state. [Thomas, “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors…..”  This teaching suggests conducting speech recognition or at least keyword spotting which is a type of speech recognition. ] 
Mai expressly teaches inclusion of NLP on the gatekeeping module.  [0045].

Regarding Claim 9, Thomas teaches:
9. The system of claim 1, wherein the first trigger corresponds to a movement detected by a wearable device.  [Thomas teaches the use of gestures, motion/movement as a trigger and also teaches that the “movement” can be collected by a “wearable device”:   “[0080] … For example, in some embodiments, the invention can allow for identifying the correlation of changes in things such as air quality, altitude, humidity, movement, location or other such measurable data and health data (e.g. heart rate etc.) collected by wearable or fixed devices.”  “[0119] Some embodiments of the invention include ESAP devices, components, assemblies, and/or systems that provide an adaptive function, response, or capability. … For example, some embodiments include a physical motion or gesture sensor and control assembly….”]

Regarding Claim 10, Thomas teaches:
10. The system of claim 1, wherein impeding receipt of the environmental audio comprises shielding at least a portion of the at least one first microphone. [Thomas, Figure 1, has a case that encloses the smart device and therefore the “first microphone” which belongs to the smart device and therefore “shields” it.  “[0126] Some embodiments include a mechanical shield. For example, referring to FIG. 16, some embodiments include a slide out keyboard style assembly 1605 of device 1601 that can be configured to hide the microphones 1608 and cameras 1611 in a sliding cover 1603. …”   See also Figure 10 and “cover 1008.”  [0121].]

Regarding Claim 11, Thomas teaches:
11. The system of claim 1, wherein the blocking device is further configured to: 
return, based on determining that a time period associated with the triggered state has elapsed, to the untriggered state. [Thomas teaches that any activation/deactivation of any capability can expire after a configurable time period:  “[0069] Some embodiments enable the ability for button presses or interaction with the ESAP and/or associated, including remote control systems, to result in actions/behaviors on associated devices. In some embodiments, when a button is pressed one or more times or one or more actions or series of actions is taken that is detected by the ESAP and/or one or more protected and/or associated devices, another set of actions, behaviors and/or capabilities can be enabled for a limited or enduring time period, where the action/behavior/capability and/or time period is preset and/or configurable by the user or by 3.sup.rd parties….”]

Regarding Claim 13, Thomas teaches:
13. The system of claim 1, wherein the first audio is configured to emulate speech by one or more users of the smart device. [Thomas can make the audio output to the smart device microphone to sound like any body: “[0093] …Further, in some embodiments, the. audio signal can sound more like and/or closely like or substantially identical to another person's voice pattern Further, in some embodiments, the audio signal can sound like a novelty signal (e.g. such as a voice affected by inhaled helium), and in any or all above described capabilities, the tuning configurable by the user of the ESAP and/or by third parties or other systems.”]

Regarding Claim 14, Thomas teaches:
14. The system of claim 1, wherein the blocking device is further configured to determine the one or more first sounds by: 
recording, for a period of time while the blocking device is in the untriggered state, the one or more first sounds. [Thomas teaches that the blocking device ESAP uses the environmental sounds and it also teaches that ESAP can collect/record sounds while it is blocking/untriggered state.  “[0084] In some embodiments of the invention, once activated, the gathering or other such capability that has been activated can stay enabled for a fixed period of time, a varying period of time and/or for a period of time that is tied to ongoing other events. For example, in some embodiments, the gathering and/or analysis of RF signals can occur while transmissions or actively being detected. In others, for example, if the transmissions are non-continuous in nature, then the collection can occur after the trigger and continue for a fixed or configurable tail after transmissions are no longer being detected. In this instance, the tail serves a purpose such as preventing the switching on/off of the collection system during periods of periodic or burst-like transmission.”  See also [0117] for recording conversations.]

Regarding Claim 16, Thomas teaches:
blocking device is configured to attach to at least a portion of a housing of the smart device. [Thomas, Figures 1, 2, 11-17.  The case of Thomas is designed to enclose the smart phone:  “[0091] Some embodiments of the ESAP can include detents, buttons, catches and/or releases to help secure and release a cover of the ESAP to a case. Some other embodiments of the ESAP can also include retention mechanisms such as one or more bumps or other suitable devices to help hold/retain protected devices. Some further embodiments of the ESAP can accommodate an Apple.RTM. iPhone.RTM. 6 and 6s (or one or more conventional devices from other manufacturers) in the same case, including additional audio maskers and other protective features tailored to support such one or more enclosed devices….”]

Regarding Claim 17, Thomas teaches:
17. The system of claim 1, wherein the blocking device is configured to impede the at least one first microphone from receiving any audio other than audio originating from the output device. [Thomas, Figures 1, 2A, 2B, 2C, and 3.  Thomas is case that encloses a smart user device.  [0010].  The speakers of ESAP generate the sound that the microphones of the user smart device can receive.  Abstract, claim 1.]

Regarding Claim 18, Thomas teaches:
18. The system of claim 1, wherein the blocking device is further configured to indicate when the blocking device is in the triggered state. [Thomas, Figure 3, masking LED 416, and battery capacity LED 418….”]
Thomas teaches indicators that show sensor activity:  “[0125] Some embodiments include one or more indicators to provide a product-like functionality to alert the user when the sensors are communicating. For example, some embodiments include hardwire LEDs to microphones or cameras as a visual indicator of activity on the sensors. Some embodiments include a device 1501 with e-ink indicator 1505 for sensors and a low-power indicator for live sensors (e.g., see FIG. 15 illustrates an e-ink indicator in accordance with some embodiments of the invention.)”
Thomas does not expressly state that the “masking LED” is to indicate that masking is going on (although that is what is implied).
Mai expressly teaches a few types of indicators:
wherein the blocking device is further configured to indicate when the blocking device is in the triggered state.[Mai: “[0067] In some embodiments, the device may include one or more light emitting diodes (LEDs), whose lighted/unlighted status, color, or pattern of blinking allows the user to visually ascertain whether the always listening mode is on or off. Other visual or auditory effects may be used to indicate the always listening status, including, by way of example, a symbol, icon, or flashing icon on a screen or display of a device, an occasional beep or prerecorded sound to remind the user that the always listening mode is engaged, or any other way of alerting or reminding a user via that user's sensory input that recording is occurring.”]


Regarding Claim 19, Thomas does not address the feature.
Mai teaches:
19. The system of claim 1, wherein the blocking device is incapable of communication over a network used by the smart device. [Mai in [0033] teaches a “first receiver 200” that monitors for user input but has no data leads to the “device’s communication module 202” and therefore is “prevented from communication with remote servers or other outside devices.”  Data from this receiver may be sent only to the “gatekeeping module 201.”  This receiver is considered part of the gatekeeping module/ blocking device and has no connection to the outside including the networks accessed by the underlying smart device.  See also [0041] and [0062] and the “single-directional” nature of output of data from the gatekeeping module 201 to the smart device.]
Thomas and Mai pertain to security mechanisms and devices used to protect an underlying smart phone (digital assistant) and it would have been obvious to combine 

Regarding Claim 20, Thomas teaches:
20. The system of claim 1, wherein the first trigger is configurable by a user. [Thomas teaches that the triggers and controls are programmable and configurable by user or 3rd parties:  “[0096] In some embodiments, any words and/or phrases, sounds and/or signals triggering or enabling certain capabilities, actions and/or behaviors of the ESAP can be either pre-set and/or configurable/selectable by the user or by third parties. ….”  See also [0061 and [0069].]

Regarding Claim 21, Thomas teaches:
21. A method comprising: 
determining, using at least one first microphone of a blocking device, one or more sounds corresponding to an environment associated with a smart device; [Thomas is directed to an "endpoint security appliance and platform" (and also called herein "ESAP") /Blocking Device.  [0032]. Figure 1, ESAP 100 enclosing the “smart phone device 10.”  [0034]-[0036].  ESAP 100 teaches the “blocking device” of the Claim and includes “microphone” “speaker”/ “output device” shown in Figure 4.  See privacy/security apparatus for a portable communication device that includes a housing assembly configured to attenuate acoustic and light energy, and an audio channel comprising a microphone and speaker that can play input derived primarily from either the microphone or from a different audio source….”  Abstract.  The input to ESAP is “derived from .. the microphone” of ESAP and is “corresponding to an environment associated with a smart device” that is enclosed by the ESAP case.  , Figure 4, the microphones on the ESAP are there to collect the audio from the environment of the enclosed device:  “[0092] In reference to FIG. 4 showing circuit 500, one or more microphones can be added to the ESAP such that audio from the area around the protected, enclosed or associated device can be detected by the microphone. …”]
outputting, using an output device of the blocking device, first audio to at least one second microphone of the smart device, [Thomas, Figures 3-4 and Abstract.  The speakers/ output devices of ESAP of Thomas are there to output jamming sound to the microphone of the smart device / “second microphone.”  “… The privacy/security apparatus … can receive the input from the microphone and provide the input to the speaker or … to generate a masking signal provided to one or more speakers with an output that is played to one or more microphones of a portable communication device….”  Abstract.]
wherein the first audio is based on the one or more sounds and is configured to impede receipt, by the at least one second microphone, of environmental audio while the blocking device is in an untriggered state; [Thomas, Figure 3, and Abstract and [0092] provided above.  “[0094] In some impedes, blocks, obstructs, obfuscates, overwhelms, saturates, diminishes or otherwise impacts the ability of the associated microphone to detect other audio signals….”  See rejection of Claim 1 where the volume of the masking noise is adapted to the volume of sounds in the environment.]
detecting a first trigger associated with de-activating the blocking device, [Thomas teaches words or phrases detected by the microphone of the ESAP/Blocking Device as triggers for activating certain capabilities of the ESAP device:  “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors. In some embodiments, these capabilities, actions and/or behaviors can include passing through and/or blocking, filtering or otherwise modifying detected audio signals or enabling accessibility or operation of cameras, antennas and/or other sensors or communication capabilities….”]
wherein the first trigger is different from a second trigger associated with activating the smart device in one or more second sounds corresponding to the environment associated with the smart device; and [As discussed with respect to Claim 1, this limitation is strongly suggested but not directly taught by Thomas.]
storing, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger; and [Thomas, see mapping applied to Claim 1.]
based on detecting the first trigger, temporarily entering a triggered state and outputting, to the at least one second microphone and using the one or more second sounds stored in the memory and output device, the second trigger. [Thomas teaches that deactivating the ESAP allows the audio in the environment, including a keyword for activating the protected smart device, to be passed through to the microphones of the protected device.   “[0096] … In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. In this instance, ambient audio detected by one or more microphones associated with the ESAP can be passed on to one or more microphones on the device associated with or protected by the ESAP so that user words, phrases and/or instructions it can be heard and acted upon by the digital assistant.”]
Thomas does not directly teach different trigger words for the blocker and the underlying smart device.
Mai was combined (see Claim 1) for teaching “Unique” wake words/triggers for each device/component which teaches “wherein the first trigger is different from a second trigger associated with activating the smart device,” and the rationale for combination remains as provided for Claim 1.

Claim 22, Thomas teaches:
22. The method of claim 21, wherein the first trigger comprises an audio trigger received by the at least one first microphone. [Thomas.  The “first trigger” is the trigger of the ESAP/Blocking device and “first microphone” is also the microphone of the ESAP.  “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors….”]

	Claim 24 is a method claim with limitations similar to Claim 6 and is rejected under similar rationale.

Claim 25 has language similar to Claim 7 and is rejected under similar rationale.

Regarding Claim 26, Thomas teaches:
26. A blocking device comprising at least one first microphone and an output device, [Thomas, Figure 1, the ESAP 100 teaches the “blocking device” of the Claim and includes “microphone” and “speaker”/ “output device” shown in Figure 4.  See also the speakers 432 in Figure 3.  “Some embodiments include a privacy/security apparatus for a portable communication device that includes a housing assembly configured to attenuate acoustic and light energy, and an audio channel comprising a microphone and speaker that can play input derived primarily from either the microphone or from a different audio source….”  Abstract.  “[0041] …, in some embodiments, the hood 440 and/or a bottom, foot and/or other portions of the ESAP sound generators (e.g., speakers). …”]
wherein the blocking device is configured to: 
determine, using the at least one first microphone, one or more first sounds corresponding to an environment associated with a smart device; [Thomas, Figure 1, the smart device 10 is enclosed by the casing of ESAP 100.  Microphones of ESAP collect the ambient sound and either provide it to or withhold it from the microphones of the protected smart device.  See Abstract, [0092] and rejection of Claims 1 and 21.]
output, using the output device, first audio to at least one second microphone of the smart device, [Thomas, Figures 3-4 showing the speakers of the Blocker/ESAP providing audio to the microphones of the smart device.  Abstract.]
wherein the first audio is based on the one or more first sounds and is configured to impede receipt, by the at least one second microphone, of environmental audio while the blocking device is in an untriggered state; [Thomas, Abstract.  The “audio signal” is the sound detected in the environment of the smart device: “[0094] In some embodiments, other signals can be mixed in with the audio signal, including adding such signals such as wind noise, traffic sounds, music or other voices to name a few. In some embodiments, rather than passing the detected audio signal …  a masking or jamming signal that impedes, blocks, obstructs, obfuscates, overwhelms, saturates, diminishes or otherwise impacts the ability of the associated microphone to detect other audio signals….”]
detect a first trigger associated with activating the blocking device in one or more second sounds corresponding to the environment associated with the smart device; [Thomas teaches words or phrases detected by the microphone of the ESAP/Blocking Device as triggers for activating/deactivating certain capabilities of the ESAP device.  [0095]-[0096].]
store, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, [Thomas, Figure 6, see Claim 1.]
wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger; and [See rejection of Claim 1.  This limitation strongly suggested but not taught directly by Thomas.]
based on detecting the first trigger, temporarily enter a triggered state and output, to the at least one second microphone and using the one or more second sounds stored in the memory and the output device, the second trigger.[Thomas in the unblocked/deactivated state / triggered state passes the environmental audio including any commands of the user to the digital assistant installed on the smart device to the smart device for execution. The command could be the wakeup command/second trigger for the smart device:  “[0096] … In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. In this instance, ambient audio detected by one or more microphones associated with the ESAP can be passed on to one or more microphones on the device associated with or o that user words, phrases and/or instructions it can be heard and acted upon by the digital assistant.”]
Thomas does not directly teach different trigger words for the blocker and the underlying smart device.
Mai was combined (see Claim 1) for teaching “Unique” wake words/triggers for each device/component which teaches “store, in a memory associated with the blocking device, the one or more second sounds received after the first trigger, wherein the one or more second sounds comprises a second trigger associated with activating the smart device that is different from the first trigger;” and the rationale for combination remains as provided for Claim 1. 

Claim 27 has language similar to Claim 22 and is rejected under similar rationale.

Claim 29 has language similar to Claim 6 and is rejected under similar rationale.

Claim 30 has language similar to Claim 7 and is rejected under similar rationale.

Claims 5, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Mai in view of Iyer (U.S. 2016/0253149).
Regarding Claim 5, Thomas teaches in Figure 8 the use of a proximity sensor of the smart device as a trigger for turning the mics of the smart device on and also activate the ESAP.  See [0119].

Neither teaches that a “predetermined distance” of the speaker/user is taken into consideration as criterion.
Iyer teaches:
5. The system of claim 4, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. [Iyer teaches that depending on the distance of the speaker from the device, when the user/speaker issues the spoken command, the reply will be generated at a different level of volume which means that the distance is taken into consideration and given effect in interpreting the command. “[0016] …to transitioning a voice control interface engine of an electronic device from a first mode, where voice commands can be received from a first distance and audible output returned at a first output level, to a second mode where voice commands are received from only a second, shorter distance and audible output is delivered at a second, lesser output level….”]
Thomas/Mai and Iyer pertain to privacy mode of devices and it would have been obvious to combine the distance considerations of Iyer with the system of Thomas/Mai to provide an added method of ascertaining that the received speech is indeed intended as a command.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 23 has language similar to Claim 5 and is rejected under similar rationale.
23. The method of claim 22, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. [Iyer teaches that depending on the distance of the speaker from the device, when the user/speaker issues the spoken command, the reply will be generated at a different level of volume. [0016].]

Claim 28 has language similar to Claim 5 and is rejected under similar rationale.
28. The blocking device of claim 27, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device.  [Iyer teaches that depending on the distance of the speaker from the device, when the user/speaker issues the spoken command, the reply will be generated at a different level of volume. [0016].]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Mai in view of Casey (U.S. 20180167547).
Regarding Claim 8, Thomas teaches:
8. The system of claim 1, wherein the first trigger corresponds to a movement detected by an optical sensor of the blocking device. [Thomas teaches the use of gestures, motion/movement, or gait, as a trigger or for user authentication:  “[0052] Some embodiments can embed token or other such security or authentication capabilities within the ESAP itself or via an associated device. …Some embodiments user and/or identity verification via gait, motion, biometric, vibration and/or other combinations of other data gathering and analysis capabilities.”   “[0119] Some embodiments of the invention include ESAP devices, components, assemblies, and/or systems that provide an adaptive function, response, or capability. … For example, some embodiments include a physical motion or gesture sensor and control assembly….”  “[0080] … For example, in some embodiments, the invention can allow for identifying the correlation of changes in things such as air quality, altitude, humidity, movement, location or other such measurable data and health data (e.g. heart rate etc.) collected by wearable or fixed devices.”]
Thomas teaches that ESAP includes a camera (“[0088] In some embodiments, the ESAP can provide other functions, capabilities and/or enhancements. For example, in some embodiments, the ESAP can include sensors including, without limitation, step and activity counters/monitors, health monitors, thermometers, pollution sensors, chemical/hazard sensors, sensors capable of sensing in 3D, environmental and/or any other type of sensor/monitor. In some further embodiments, camera components such as lenses, etc., can be included….”) but does not teach that the motion or gesture sensor is an optical sensor.
Mai teaches and suggests:
wherein the first trigger corresponds to a movement detected by an optical sensor of the blocking device. [Mai teaches that gesture is used as a trigger for the gate keeping module and therefore suggests the presence of “optical sensor” on the  gate keeping module / blocking device:  “[0104] In some embodiments, a first gate keeping module 401 and a second preprocessor and/or gate keeping module 402 may each be passively "always listening" for its own unique wake up phrase. For example, the preprocessor and/or gate keeping module 401 may have the wake up phrase be the word "Alex," whereas the primary processor wake up word may be "Alexa.TM." (per usual for an Amazon Echo.RTM.).”  “[0105] In other embodiments, the wake up phrase may be a particular word, a particular series of words, a hand gesture, a facial gesture, a bodily movement, a tone, a whistle, a pattern of sounds, a pattern of movements, a pattern of taps, or any combination of the above. The wake up phrase may be preconfigured to the device, or may be set by a user to the user's taste.”]
Casey teaches:
8. The system of claim 1, wherein the first trigger corresponds to a movement detected by an optical sensor of the blocking device. [Casey teaches that occupancy detectors detect the presence of a person by movement:  “[0008] As the occupancy/vacancy sensor generally senses the presence or absence of a person within the user environment using passive infra-red (PIR) technology, the occupancy/vacancy sensor may fail to detect the occupancy of a room due to the lack of movement by a user. The occupancy/vacancy sensor senses the presence of a person using the heat movement of the person….”  This occupancy detector may include a “visible light sensor” / “optical sensor” that detects movement:  “[0085] During a sensor event for detecting occupancy and/or vacancy, the visible light sensor 180 may be configured to apply a predetermined mask to focus on one or more regions of interest in one or more images recorded by the camera and determine occupancy or vacancy of he visible light sensor 180 may be responsive to movement in the regions of interest and not be responsive to movement in the masked-out areas.”]
Thomas/Mai and Casey pertain to privacy mode of devices and it would have been obvious to combine the optical sensor of Casey which is used as a method of occupancy detection by detecting movement with the system of Thomas/Mai which uses gesture and movement as triggers for the blocker for completeness and to provide an express teaching that optical sensors are used to detect movement.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Mai in view of Ossowski (U.S. 2019/0051299).
Regarding Claim 12, Thomas teaches:
12. The system of claim 1, wherein the blocking device is configured to temporarily enter the triggered state and output the second trigger by: 
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. [Thomas teaches that speaker voice recognition is used to determine if the trigger of the ESAP/Blocker is issued by an authorized user:  “[0095] …In some embodiments, some or all of the words and/or phrases, sounds and/or signals can be restricted such that only one or 
Thomas does not teach that is verifies that the smart device did not output the trigger.
Neither does Mai.
Ossowski  teaches:
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger.  [Ossowski, Figure 1, generates a model of the user’s voice so that it can discriminate a command generated by an authorized user from other input sounds including a sound coming from the Personal Assistant (PA) itself.  “[0040] Specifically, the system and method disclosed herein are used to detect or recognize the voice of the speaker of the keyphrase which triggers an action, such as the wakening of the PA, and omits the action if the speaker is identified as a computer originated voice such as the PA's own voice. This is accomplished by using a voice or speaker recognition (SR) system such as with speaker verification (or identification) in order to learn the characteristics of the its own PA voice, other voice applications, and other popular, known PA voices when desirable, and filter out detections of that voice or voices. Such an approach limits unwanted triggers caused by any device that uses the same computer originated voice or voices. Herein, speaker verification and speaker identification are meant in a general sense and both refer to identification of a voice relative to one or more modeled voices 
Thomas/Mai and Ossowski pertain to personal assistant devices and it would have been obvious to combine the command voice discrimination of Ossowski which is intended to filter out unauthorized voice commands, including by the device itself, with the system of combination in order to add a layer of security and prevent inadvertent or unauthorized trigger of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 15, Thomas teaches:
15. The system of claim 1, wherein the blocking device is configured to 
obscure an identity of at least one user by using a text-to-speech algorithm to generate the second trigger. [Thomas can completely obfuscate the voice or just morph it:  “[0012] In some embodiments, the DSP is configured to filter/sculpt audio (voice or mask noise) to compensate for microphone, speaker and cavity response. In other embodiments, the DSP is configured to analyze ambient audio to determine optimum mask profile. In some further embodiments, the DSP is configured to morph voice to obfuscate identity while maintaining intelligibility. In other embodiments, the DSP is configured to apply a frequency mask.” “[0093] …Further, in some embodiments, the audio signal can sound more like and/or closely like or substantially identical to another person's voice pattern. Further, in some embodiments, the audio signal can sound like a novelty signal (e.g. such as a voice affected by inhaled helium), and in any or all above described capabilities, the tuning and adjustments and/or mixing of such capabilities or features are selectable and/or configurable by the user of the ESAP and/or by third parties or other systems.”]
Thomas teaches obscuring the voice but not by speech synthesis.
Neither does Mai.
Ossowski teaches:
obscure an identity of at least one user by using a text-to-speech algorithm to generate the second trigger. [Ossowski teaches that one way a wake-word can read a PDA is by being synthesized:  “[0032] … Another type of application that can emit the waking keyphrases is a text-to-speech (TTS) engine that converts short message service (SMS) transmissions for example by reading text messages to a user of the device and then emitting the words of the text by using an audible computer originated voice.”  The goal of Ossowski is to prevent such misfires but it nevertheless teaches TTS of the wakeword.]
Thomas/Mai and Ossowski pertain to personal assistant devices and it would have been obvious to combine the teaching of Ossowki that a wake-word may be generated by TTS inadvertently with the teaching of Thomas that uses other methods of modifying an obscuring the voice of the user as an additional method.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659